                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

NIKKI BOLLINGER GRAE, ET AL.,                         )
                                                      )
        Plaintiffs,                                   )
                                                      )
v.                                                    )       Civil No. 3:16-cv-02267
                                                      )       Judge Trauger
CORRECTIONS CORPORATION                               )
OF AMERICA, ET AL.,                                   )
                                                      )
        Defendants.                                   )

                                              ORDER

        It is hereby ORDERED that a discovery dispute telephone conference will take place on

Tuesday, June 2, 2020 at 2:30 p.m. Judge Trauger’s Courtroom Deputy will email to counsel the

number they need to call in order to participate in the telephone conference.

        It is so ORDERED.



                                                      ________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:16-cv-02267 Document 219 Filed 06/01/20 Page 1 of 1 PageID #: 5652
